Citation Nr: 0835153	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-39 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for vertigo.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board acknowledges that the RO is required to obtain 
Social Security Administration (SSA) records prior to 
adjudicating a appellant's claim in compliance with its duty 
to assist.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992); 
38 C.F.R. § 3.201(a) (2008).  In this case, however, the 
veteran's SSA records have been determined to be unavailable.  
In April 2007, the RO requested the veteran's complete 
records from SSA.  A May 2007 response from the SSA 
determined that the veteran's records folder had been 
destroyed.  Additionally, the veteran indicated in response 
to correspondence dated in November 2006 that he did not have 
any SSA records or any other information or evidence to give 
VA to substantiate his claim.  Thus, the Board finds that 
further efforts to obtain the veteran's SSA records would be 
futile.  Nevertheless, for the reasons stated below, the 
Board finds it necessary to remand the claim for other 
development.

The veteran contends that his vertigo was caused by noise 
exposure incurred in service.  He has established service 
connection for hearing loss and tinnitus based upon evidence 
of acoustic trauma sustained while serving in combat during 
World War II.  Therefore, the veteran may be presumed to have 
been exposed to in-service acoustic trauma.

The veteran's service medical records are void of any 
complaints, diagnoses, or treatment of vertigo.  While the 
veteran now claims to have experienced dizziness, loss of 
balance, and other symptoms of vertigo since the 1950s, the 
first clinical evidence of those complaints is dated in 
December 1990.  At that time, the veteran sought treatment 
for complaints of nausea, vomiting, and dizziness that had 
persisted for approximately one week.  A private physician 
assessed the veteran's symptoms as "compatible with acute 
viral labyrinthitis" manifested by vertigo.  In June 1993, 
the veteran again sought medical treatment for vertigo, which 
was noted to be related to his inner ear congestion.  After a 
physical examination, the veteran was diagnosed with 
bilateral congestive otitis media with positional vertigo and 
prescribed medication to treat the disorder.  The record 
thereafter shows that the veteran has sought treatment for 
vertiginous episodes on an occasional basis.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In February 2007, the veteran 
underwent a VA audiological examination in which he reported 
a history of "dizzy spells" dating back several years.  The 
VA examiner ultimately concluded that the veteran had 
bilateral hearing loss that "most likely began as a result 
of acoustic trauma incurred during military service."  
However, the examiner did not comment on whether the 
veteran's vertigo was also related to service or to his 
service-connected hearing loss or tinnitus.  It therefore 
remains unclear whether the veteran's vertigo is related to 
service or to his service connected hearing loss and 
tinnitus.  Accordingly, the Board finds that a remand for an 
examination and opinion addressing the etiology of his 
vertigo is necessary in order to fully and fairly address the 
merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
otolaryngology examination with the 
appropriate specialist to determine the 
etiology of his vertigo.  The claims 
folder should be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that the 
claims folder was reviewed.  The examiner 
should provide a rationale for the opinion 
and reconcile it with all evidence of 
record.  The opinion should specifically 
address the following questions: 

a)  Is it at least as likely as not (50 
percent or greater probability) that the 
veteran's vertigo was caused or 
aggravated during his period of service 
or is otherwise related to any incident 
of service?

b)  Is it at least as likely as not (50 
percent or greater probability) that the 
veteran's vertigo was caused or 
aggravated by his service-connected 
hearing loss or tinnitus?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for development or other 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

